DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, corresponding to Figures 1-17 and claims 1-4, 9-13 and 16-20 in the reply filed on 09/27/2021 is acknowledged.  Bryan Jaketic communicated on 11/30/2021 that claims 17-20 do not correspond to Embodiment 1 and should not be included in the election.  Claims 1-4, 9-13 and 16 have been included in the election without traverse of Embodiment 1. 

Drawings
The drawings are objected to because Figure 16 includes a lead line with no reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claims 2-4 and 9 are objected to because “The system” on line 1 of claims 2-4 and 9 should be changed to “The power distribution system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Jur et al. [Jur hereinafter, US 9,922,785].
In regard to claim 1, Jur discloses [in Figs. 1 and 2] a power distribution system comprising: a bus plug [10] having an internal volume [inside 12] defined by a housing [12]; an electrical switch [30] having a control knob [32] operable to selectively control 
In regard to claims 2 and 3, Jur discloses [in Figs. 1 and 2] the power distribution system of claim 1, including a first cover [50] obstructing access from outside the internal volume of the housing [12] into the line side [14], and a second cover [52] obstructing access from outside the internal volume of the housing [12] into the load side [16], wherein the first cover [50] extends from the partition wall [28] in a first direction away from the load side [16] and the second cover [52] extends from the partition wall [28] in a second direction away from the line side [14].  
In regard to claim 4, Jur discloses [in Figs. 1 and 2] the power distribution system of claim 2, wherein the first cover [50] includes a second opening [opening under 80] providing access to the control knob [32] of the electrical switch [30].
In regard to claims 10 and 13, Jur discloses [in Figs. 1 and 2] a bus plug [10] comprising: a housing [12] defining an internal volume; mechanical linkages [64, 74, 92] positioned within the internal volume; 32010-8879-3850/1/AMERICASan electrical switch [30] having a control knob [32] operable to selectively control energization of the bus plug [10]; an external handle [annotated below] coupled to the mechanical linkages; an adaptor bracket [70] fixed to at least one of the mechanical linkages and oriented to interact with the control knob .

    PNG
    media_image1.png
    598
    440
    media_image1.png
    Greyscale

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark et al. [Clark hereinafter, US 10,312,037].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
In regard to claim 16, Clark discloses [in Figs. 1-3] a bus plug comprising: an electrical switch [6] having a control knob [at 18] operable to selectively control energization of the bus plug; mechanical linkages [68] coupled to the control knob [at 18]; an actuator [14] coupled to the mechanical linkages [68], wherein the actuator [14] is operable to move the mechanical linkages [68]; and a handle [12] coupled to the mechanical linkages [68], wherein the handle [12] is operable to move the mechanical linkages [68].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jur et al. [Jur hereinafter, US 9,922,785] in view of Suzuki [US 7,671,711].
In regard to claim 9, Jur discloses [in Figs. 1 and 2] the power distribution system of claim 1.  Jur does not disclose a remote application having one or more commands defining the energization of the bus plug, and a communication module configured to communicate the one or more commands from the remote application to the bus plug, wherein the one or more commands operates the actuator to move the control knob of the electrical switch.  Suzuki teaches [in Fig. 1] a remote application [col. 7, line 61 - col. 8, line 12] having one or more commands defining the energization of the bus plug, and a communication module [30] configured to communicate the one or more commands from the remote application to the bus plug, wherein the one or more commands operates the actuator [2] to move the control knob [1a] of the electrical switch [1].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remote application and communication module of Suzuki with the power distribution system of Jur in order to easily and safely actuate the switch from a distance. 
In regard to claim 11, Jur discloses [in Figs. 1 and 2] the power distribution system of claim 10, where in the actuator [34] is configured to move the mechanical linkages based at least in part on rotational motion.  Jur does not disclose that the actuator includes a motor.  Suzuki teaches [in Fig. 1] a motor actuator [10].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Jur et al. [Jur hereinafter, US 9,922,785] in view of Turner et al. [Turner hereinafter, US 6,590,481].  Jur discloses [in Figs. 1 and 2] the bus plug of claim 10.  Jur does not disclose that the actuator includes a solenoid or linear motor configured to move the mechanical linkages based at least in part on linear motion.  Turner teaches [in Fig. 1] that the actuator [17] includes a solenoid configured to move the mechanical linkages [26] based at least in part on linear motion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the actuator of Jur with the solenoid of Turner since solenoids are well-known fast acting actuators [Abstract, Turner].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833